                                                                                          FILED
                                                                                 2018 Nov-26 PM 12:12
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JOE HERMAN REID,                           )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case No.: 2:17-cv-01659-AKK-TMP
                                           )
LEON BOLLING,                              )
                                           )
      Respondent.                          )

                             MEMORANDUM OPINION

      Petitioner Joe Herman Reid filed this action for a writ of habeas corpus, pro

se, challenging his 2012 conviction for capital murder in Jefferson County Circuit

Court. Doc. 1. On October 3, 2018, the magistrate judge entered a report and

recommendation pursuant to 28 U.S.C. § 636(b), recommending that habeas relief

be denied.    Doc. 22.     Reid has filed timely objections to the report and

recommendation. Doc. 24.

      Reid objects to both factual and legal findings by the magistrate judge.

Specifically, he asserts that the magistrate judge erred by finding that: (1) “[t]hey

devised a plan to rob Murphy, and French told Daniels to call Murphy;” and

“Williams . . . testified at the Rule 32 hearing that French told him Reid had

nothing to do with the Murder of Murphy, and that only French, Monica, and

Meoshia were involved”, doc. 24 at 1, 4; and (2) the prosecutor did not know that
witness Percy Johnson “gave perjury testimony before the jury at Reid’s trial,” id.

at 5. Reed also challenges the magistrate judge on the findings on his Brady and

Giglio claims, id. at 13, and on his sufficiency of the evidence claim on its merits,

id. at 15. The court addresses Reid’s objections in turn.

      As to Reid’s objection based on the summary of background facts, Reid

objects to the statement that “[t]hey devised a plan to rob Murphy, and French told

Daniel to call Murphy and have him meet her at Cloverdale Apartments.” Doc. 24

at 1. This statement is a summary of testimony, taken from the Alabama Court of

Criminal Appeals’ opinion. See doc. 22 at 2 n.3. The magistrate judge noted that

Reid disputed this statement, having told police he went home after dropping

French off to meet Daniel and Sims. Id. at 4, n.5 and n.6. The testimony cited by

Reid, i.e., Daniel’s testimony that “[she] called the victim to Cloverdale[,] [French]

had the gun to scare him to rob him[,] [] Reid drove the vehicle, and [Sims] stood

on the side walk where [she] was,” doc. 24 at 2, does not refute the statement to

which Reid objects.

      Moreover, Reid’s reliance on Wiggins v. Smith, 539 U.S. 510 (2003), is

misplaced. Wiggins concerned “tactical” decisions of defense counsel regarding

the presentation of mitigating evidence upon sentencing and whether such

decisions fell into the ineffective assistance of counsel category.       Id. at 514.

Accordingly, this objection is OVERRULED.


                                          2
      Reid next objects to the magistrate judge’s conclusion that Edwin Williams

testified at the Rule 32 hearing that French told Williams that Reid had nothing to

do with the murder of Murphy, and only French, Sims, and Daniel were involved.

Doc. 24 at 4. Reid asserts that the correct testimony is that Williams said, “Reid

was a little punk, he didn’t want to do what he wanted him to do, you know, what

he do and all that. He didn’t want to go rob the guy with him.” Id. at 5.        Reid

cites the record correctly, doc. 18-10 at 163, but fails to assert any impact from the

magistrate judge’s summary of Williams’ testimony. Moreover, Williams also

testified that “[French] said he didn’t – it was just him and the two girls, [Daniel]

and [Sims]. I mean . . . He said [] Reid was a punk because he didn’t want to do

nothing.”   Doc. 18-10 at 166-167.       Because Reid fails to demonstrate how

summarizing this testimony affected the magistrate judge’s recommendation, this

objection is OVERRULED. For the same reasons stated above, Reid’s citation to

Wiggins v. Smith, supra, does not assist him in any way.

      Reid also objects to the finding that he failed to demonstrate that the

prosecutors at trial knew that Percy Johnson testified falsely. Doc. 24 at 5. In

support of this objection, Reid cites to Johnson’s trial testimony, where he asserted

he learned of the reward money from a detective in the case, as compared to

Johnson’s Rule 32 hearing testimony that “I actually saw the reward on a paper.”

Id. at 5-7. Reid argues this testimony demonstrates that the prosecutors knew that


                                          3
Johnson was motivated by the reward money when he testified in Reid’s trial. Id.

at 8. At trial, defense counsel asked Johnson numerous questions about the reward

money, placing before the jury Johnson’s hope of receiving the money in exchange

for his testimony. See doc. 18-5 at 184-187. Although Reid claims Johnson’s

testimony at the Rule 32 hearing establishes violations of Brady v. Maryland 1 and

Giglio v. United States, 2 he fails to demonstrate any factual basis for this claim.

Consequently, this objection is OVERRULED.

        Within this same objection, Reid also objects to the magistrate judge’s

finding that neither Johnson’s nor Williams’ Rule 32 hearing testimony

contradicted Daniel’s trial testimony. Doc. 24 at 8. Daniel testified at trial that

Reid dropped her, French, and Sims off on 11th Street, and Reid then waited there

until they returned. Doc. 18-6 at 76. If anything, rather than supporting a finding

of “actual innocence” as Reid alleges, Johnson recanting his testimony that he saw

Reid’s car in the Cloverdale Apartments parking lot supports Daniel’s trial

testimony that Reid’s car was never in that lot. See doc. 24 at 11. Thus, this

objection is OVERRULED.




1
   Brady held “the suppression by the prosecution of evidence favorable to an accused upon
request violates due process where the evidence is material either to guilt or to punishment.” 373
U.S. 83, 87 (1963).
2
   Giglio clarified that “deliberate deception of a court and jurors by the presentation of false
evidence is incompatible with ‘rudimentary demands of justice.” 405 U.S. 150, 153 (1972).
                                                4
      Reid also asserts the magistrate judge erred by considering Reid’s actual

innocence claim as an “insufficient evidence claim, instead of a[n] actual

innocence to excuse the procedural default.” Doc. 24 at 11. The magistrate judge

held that Reid’s Brady and Giglio claims were procedurally defaulted because Reid

failed to raise them in state court. Doc. 22 at 15. Under House v. Bell, 547 U.S.

518 (2006), a claim of actual innocence may excuse a procedural default. Id. at

522. The magistrate judge considered Reid’s claim of actual innocence in the

exact posture Reid now asserts it should have been considered. Doc. 22 at 16-19.

Moreover, although the magistrate judge determined that Reid’s new evidence did

not establish “actual innocence,” he still considered Reid’s claims on their merits.

See id. at 35. Accordingly, Reid’s objection is OVERRULED.

      Reid objects to the magistrate judge’s determination on the merits of his

Brady and Giglio claims. Doc. 24 at 13. As to Giglio, Reid asserts that Johnson’s

request for the reward money from various prosecutors and detectives and his

subsequent recanting of his material trial testimony demonstrate a Giglio violation.

      To prevail on a Giglio claim, a petitioner must prove: “(1) the prosecutor

knowingly used perjured testimony or failed to correct what he subsequently

learned was false testimony; and (2) such use was material [,] i.e., that there is any

reasonable likelihood that the false testimony could have affected the judgment” of

the jury. Ford v. Hall, 546 F.3d 1326, 1332 (11th Cir. 2008) (internal quotation


                                          5
marks omitted). Even taking Johnson’s assertion—that he lied at trial when he

testified he saw Reid’s car in the Cloverdale Apartments’ parking lot—as true,

nothing in his subsequent recanting demonstrates that the prosecutor knowingly

used perjured testimony. Johnson’s testimony that he wanted the reward money

was clearly before the jury, see e.g., doc. 18-5 at 184-187, and no evidence

supports a finding that the prosecutor knew Johnson lied under oath to get the

reward money. Rather, Johnson’s motivation for testifying was a factor for the

jury to weigh when assessing his credibility. See e.g., United States v. Matthews,

431 F.3d 1296, 1312 (11th Cir. 2005) (the “jury was entitled to believe as much or

as little of the witnesses’ testimony as it found credible.”); U.S. v. Chastain, 198

F.3d 1338, 1351 (11th Cir. 1999) (To the extent that petitioner’s argument

“depends upon challenges to the credibility of witnesses, the jury has exclusive

province over that determination . . . .”); U.S. v. Lopez, 985 F.2d 520, 524 (11th

Cir. 1993) (citing Jacobs v. Singletary, 952 F.2d 1282, 1287 n.3 (11th Cir. 1992)

(stating that only the “knowing use” of perjured testimony violates due process).

      Moreover, Johnson’s Rule 32 hearing testimony was that, long after the trial,

he saw a car similar to Reid’s in the neighborhood, which made him reconsider

what he saw the night of the murder. Doc. 18-10 at 15-16. This testimony could

not have existed at the time of trial. Nothing in Reid’s habeas pleadings raises a

viable claim under Giglio. Reid’s objection on this basis is OVERRULED.


                                         6
       Reid’s arguments based on Brady, which essentially repeats the same Giglio

claim argument, i.e., that because Johnson specifically requested the reward money

and later recanted his trial testimony, “[t]he Magistrate Judge committed error by

failing to find the prosecution and it[s] agents suppressed favorable exculpatory

material evidence of Percy Johnson[’s] false testimony,” doc. 24 at 15, also fail.

Brady requires only that the prosecution disclose evidence favorable to the

defendant. Rimmer v. Sec’y, Fla. Dep’t of Corr., 876 F.3d 1039, 1053 (11th Cir.

2017) (citing Brady, 373 U.S. at 87). Brady does not require prosecutors to know

at trial that a witnesses may later change his testimony.                   Nothing in Reid’s

arguments or citations to the trial record demonstrates that, at the time of the trial,

the prosecutors withheld exculpatory evidence. Thus, Reid’s objections based on

Brady are OVERRULED.

       Finally, Reid asserts that the magistrate judge erred by discussing his

insufficiency of the evidence claim under state, rather than federal, law. Doc. 24 at

15. According to Reid, this violated the Due Process Clause of the Fourteenth

Amendment and Jackson v. Virginia, 443 U.S. 307 (1979).3                        The magistrate

judge’s findings in the report and recommendation belie this contention:

       A conviction without evidence from which a rational trier could have
       found all of the essential elements of the offense beyond a reasonable

3
  As noted by the Eleventh Circuit in no uncertain terms in Preston v. Sec’y Florida Dep’t of
Corrections, the failure to raise this claim in state court bars a petitioner from bringing a claim
under Jackson v. Virginia in a federal habeas petition. 785 F.3d 449, 456-57 (11th Cir. 2015).
                                                7
doubt violates the Due Process Clause of the Fourteenth Amendment.
Jackson v. Virginia, 443 U.S. 307, 319 (1979). In performing an
analysis under Jackson, a court looks to state law to determine the
elements of the offense but the minimum amount of evidence required
to meet due process standards as it relates to proving those elements is
purely a matter of federal law. Coleman v. Johnson, 566 U.S. 650,
655 (2012). However, Reid presented his sufficiency of the evidence
argument to the Alabama Court of Criminal Appeals in terms of
whether, pursuant to § 12-21-222, Alabama Code 1975, evidence
corroborated the testimony of Daniel sufficient to sustain his
conviction. (Doc. 7-55 at 31, 38, 40-53). This court may not grant
habeas corpus relief for violations of state law. See Preston, 785 F.3d
at 458-59 (defendant failed, for purposes of exhaustion requirement
under § 2254(b), to give fair notice to the Florida state courts that his
insufficiency-of-the-evidence claim was based on federal due process
principles where he only cited state-law cases and did not cite the
United States Constitution or rely on federal caselaw). Nowhere in
his arguments to the appeals court did Reid refer to “due process,” and
particularly not as it relates to the federal constitution or federal due
process rights under Jackson.

Even if Reid could establish he raised a federal due process challenge
in state court, he fails to show that the Alabama court’s determinations
concerning the trial evidence, Daniel’s credibility, and the exclusion
of Johnson’s testimony, were “contrary to or involved an
unreasonable application of clearly established Federal law, as
determined by the United States Supreme Court, or . . . based on an
unreasonable determination of the facts in light of the evidence
presented in state court.” Dunn v. Madison, ___US. ___, 138 S. Ct. 9,
11 (2017). Federal law has no requirement that accomplice testimony
be corroborated, thus Reid’s challenge to the sufficiency of the
evidence on this ground does not support a grant of habeas relief. See
e.g., Craig, 127 F.3d at 1044; Taylor v. Dunn, 2018 WL 575670, *60
n.107) (S.D.Ala. Jan. 25, 2018) (the federal constitution has no such
requirement; therefore, this line of argument is unavailing for § 2254
purposes (citing Hallford v. Culliver, 379 F.Supp.2d 1232, 1278
(M.D. Ala. 2004) (“The short legal answer to this claim is that there is
no constitutional requirement that the testimony of an accomplice-
witness be corroborated.”)). Thus, even if the Alabama Court of
Criminal Appeals was simply wrong in its determination that Daniel’s
                                   8
      testimony was sufficiently corroborated under state law (see doc. 7-56
      at 14-20), this provides no basis for federal habeas relief.

Doc. 22 at 48-49. As is evidenct, contrary to Reid’s contention, the magistrate

judge addressed his claim under federal law.

      As the magistrate judge noted, Reid fails to demonstrate that the Alabama

Court of Criminal Appeals decision “was contrary to, or involved an unreasonable

application of, clearly established Federal law,” or “was based on an unreasonable

determination of the facts.” 28 U.S.C. § 2254(d)(1). Under Jackson, a habeas

petitioner may be granted relief only if “no rational trier of fact court have found

proof of his guilt beyond a reasonable doubt.” Preston v. Sec’y, Fla. Dep’t Corr.,

785 F.3d 449, 461 (11th Cir. 2015). “Jackson claims face a high bar in federal

habeas proceedings because they are subject to two layers of judicial deference,”

Coleman v. Johnson, 566 U.S. 650, 651 (2012):

      First, on direct appeal, it is the responsibility of the jury—not the
      court—to decide what conclusions should be drawn from evidence
      admitted at trial. A reviewing court may set aside the jury’s verdict
      on the ground of insufficient evidence only if no rational trier of fact
      could have agreed with the jury. And second, on habeas review, a
      federal court may not overturn a state court decision rejecting a
      sufficiency of the evidence challenge simply because the federal court
      disagrees with the state court. The federal court instead may do so
      only if the state court decision was objectively unreasonable.

Id. (citations and quotations omitted).

      “[T]he only question under Jackson is whether [the jury’s] finding was so

insupportable as to fall below the threshold of bare rationality,” and the state
                                          9
court’s determination that it was not “in turn is entitled to considerable deference

under AEDPA.” Preston, 785 F.3d at 463 (quoting Coleman, 566 U.S. at 656). In

other words, the test under Jackson is a limited one, and it does not require that the

evidence rule out every hypothesis except that of guilt beyond a reasonable doubt.

Id., 443 U.S., at 326. “The simple fact that the evidence gives some support to the

defendant’s theory of innocence does not warrant the grant of habeas relief.”

Wilcox v. Ford, 813 F.2d 1140, 1143 (11th Cir. 1987).

      To determine whether the Jackson standard has been met, the court must

consider the essential elements of the crime as defined by state law. Wilcox v.

Ford, 813 F.2d 1140, 1143 (11th Cir. 1987). In Alabama, to obtain a conviction

for capital murder, the state had to prove an intentional murder made capital

because the victim was shot while inside a motor vehicle, and/or murder

committed during a robbery in the first degree. Ala. Code §§ 13A-5-40(a)(2);

13A-40(a)(17). The evidence at trial clearly established that Terrory Murphy was

shot in a car, and that Murphy died as a result. The evidence at trial also clearly

established that the motive of the shooting was robbery. This evidence suffices for

purposes of Jackson. Accordingly, Reid’s objections based on his insufficiency of

the evidence argument are OVERRULED.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s Report and Recommendation and


                                         10
Reid’s objections thereto, the court concludes that the magistrate judge’s findings

are due to be and are hereby ADOPTED and his recommendation is ACCEPTED.

Reid’s objections are OVERRULED. As a result, the petition for writ of habeas

corpus is due to be denied and dismissed with prejudice. Further, because the

petition does not present issues that are debatable among jurists of reason, a

certificate of appealability is also due to be denied. See 28 U.S.C. § 2253(c); Slack

v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules Governing § 2254

Proceedings. A separate final order will be entered.

      DONE the 26th day of November, 2018.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                         11
